

117 HR 1623 IH: Postal Supervisors and Managers Fairness Act of 2021
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1623IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Connolly (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 39, United States Code, to modify procedures for negotiating pay and benefits of supervisory and other managerial personnel of the United States Postal Service, and for other purposes.1.Short titleThis Act may be cited as the Postal Supervisors and Managers Fairness Act of 2021.2.Negotiation of pay and benefits programs for Postal Service supervisory and managerial personnel positions(a)In generalSubsection (e) of section 1004 of title 39, United States Code, is amended to read as follows:(e)(1)Not later than 60 days before the date on which a Postal Service pay decision under this section regarding pay policies and schedules and fringe benefit programs is scheduled to expire, the Postal Service shall provide a written proposal to the supervisors’ organization for any changes in pay policies and schedules and fringe benefit programs for members of the supervisors’ organization for a covered period. (2)Not later than 60 days after the date an agreement is reached on a collective bargaining agreement between the Postal Service and a bargaining representative recognized under section 1203 that affects any matter (including the supervisory differential) concerning supervisor and manager pay policies and schedules and fringe benefit programs, the Postal Service shall provide a written proposal regarding the matters so affected to the supervisors’ organization for any changes in pay policies and schedules and fringe benefit programs covering members of the supervisors’ organization.(3)The Postal Service and the supervisors' organization shall strive to resolve any differences concerning the proposal described in paragraph (1) or (2) under the procedures provided for, or adopted under, subsection (d)..(b)Modification of dispute resolutionParagraph (5) of section 1004(f) of title 39, United States Code, is amended to read as follows:(5)Not more than 15 days after the panel has made its recommendation and considered input from the Postal Service and the supervisors' organization pursuant to paragraph (4), the panel shall issue its final determination for pay policies and schedules and fringe benefit programs. Such final determination shall be binding upon the Postal Service and the supervisors' organization..